    David R. Boyajian, OSB #112582
    Email: dboyajian(a),schwabe.com
    Kent Roberts, OSB #801010
    Email: ckroberts@schwabe.com
    SCHWABE, WILLIAMSON & WYATT, P.C.
    1211 SW 5th Ave., Suite 1900
    Portland, OR 97204
    Telephone: 503.222.9981
    Facsimile: 503.796.2900

          Attorneysfor Plaintiff

                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION

     DRY BULK SINGAPORE PTE. LTD.                   )
                                                    )
            Plaintiff,                              )
                                                    )    Case No.: 3:19-cv-01671
     V.                                             )
                                                    )   IN ADMIRALTY
     Amis Integrity S.A. in personam and            )
     M/V AMIS INTEGRITY (IMO                        )
     9732412) her engines, freights, apparel,       )
     appurtenances, tackle, etc., in rem,           )
                                                    )
            Defendant.

                           DECLARATION OF CALEY CARRICK
                         CONFIRMING SERVICE OF ARREST PAPERS

            I, Caley Carrick, declare as follows:
            1.     I am over the age of 21 years, am competent to make this Declaration and be a
     witness in this case, and do so based on personal knowledge and belief.
            2.      On October 17, 2019, the Court Ordered me to be deputized to serve the


                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1-   DECLARATION OF CALEY KARRICK                                                   Attomeys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503.222.9981
                                                                                        Fax: 503.796.2900
